UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:November 8, 2012 (Date of earliest event reported) CAPSTONE THERAPEUTICS CORP. (Exact name of registrant as specified in its charter) Delaware 000-21214 86-0585310 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1275 West Washington Street, Suite 101, Tempe, Arizona (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (602) 286-5520 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section2—Financial Information Item2.02. Results of Operations and Financial Condition. On November 8, 2012, Capstone Therapeutics Corp.issued a press release announcing its financial results for the three and nine months ended September 30, 2012.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference herein. The information in Item2.02 of this Form 8-K and Exhibit 99.1furnished herewith shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in any such filing. Section 7 – Regulation FD Item 7.01.Regulation FD Disclosure. A copy of the presentation for the conference call referenced in the press release furnished as Exhibit 99.1 to this Current Report on Form 8-K, entitled “Capstone Therapeutics Corp. Operating Update, November 8, 2012,” is furnished as Exhibit 99.2 to this Current Report on Form 8-K.The presentation will also be accessible during the conference call by logging onto the Investors section of the Company’s website, www.capstonethx.com. The information in Item7.01 of this Form 8-K and Exhibit 99.2furnished herewith shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in any such filing. Section 9 – Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No.Description 99.1Press Release dated November 8, 2012 99.2Capstone Therapeutics Operating Update, November 8, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:November 8, 2012CAPSTONE THERAPEUTICS CORP. /s/ John M. Holliman, III John M. Holliman, III Executive Chairman
